
	
		III
		112th CONGRESS
		2d Session
		S. RES. 475
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Thune (for himself,
			 Mr. Johnson of South Dakota,
			 Mr. Reid, Mr.
			 McConnell, Mr. Akaka,
			 Mr. Alexander, Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Toomey, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Vitter,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Relating to the death of the Honorable E.
		  James Abdnor, former United States Senator and Congressman from the State of
		  South Dakota.
	
	
		Whereas James Abdnor was born in Kennebec, South Dakota,
			 on February 13, 1923, and was the son of an immigrant from Lebanon who peddled
			 and homesteaded in Lyman County, South Dakota;
		Whereas James Abdnor enlisted in the United States Army
			 during World War II, farmed in Kennebec after graduating from the University of
			 Nebraska in 1945, and later taught and coached in neighboring Presho;
		Whereas James Abdnor served as Chairman of the Lyman
			 County Young Republicans in 1950, Chairman of the State Young Republicans from
			 1950 to 1952, and Farm Chairman of the Young Republican National Federation
			 from 1953 to 1955;
		Whereas James Abdnor served as the First Assistant Chief
			 Clerk of the South Dakota House of Representatives during the legislative
			 sessions of 1951, 1953, and 1955;
		Whereas James Abdnor was elected to the South Dakota
			 Senate in 1956, where he served until his election as the 30th Lieutenant
			 Governor of the State of South Dakota, a position he served in from 1969
			 through 1971;
		Whereas James Abdnor was elected to the United States
			 House of Representatives for the 93rd United States Congress in 1972 and served
			 a total of 4 consecutive terms, representing the Second Congressional District
			 of South Dakota;
		Whereas James Abdnor served on the Committee on Public
			 Works of the House of Representatives, the Committee on Veterans’ Affairs of
			 the House of Representatives, and the Select Committee on Aging of the House of
			 Representatives;
		Whereas James Abdnor was elected to the United States
			 Senate for the 97th United States Congress in 1980 and was appointed Chairman
			 of 3 subcommittees on his first day, including the Subcommittee on Treasury,
			 Postal Service, and General Government of the Committee on Appropriations of
			 the Senate, the Subcommittee on Water Resources of the Committee on Environment
			 and Public Works of the Senate, and the Subcommittee on Agriculture and
			 Transportation of the Joint Economic Committee;
		Whereas James Abdnor was appointed Vice Chairman of the
			 Joint Economic Committee and served on the Committee on Indian Affairs of the
			 Senate;
		Whereas James Abdnor was a voice for the rural United
			 States in Congress, where he advocated for family farms and small business,
			 rural water systems and electrification, a balanced budget, and small-town
			 values;
		Whereas James Abdnor was appointed by President Ronald
			 Reagan to serve as the Administrator of the United States Small Business
			 Administration from 1987 to 1989 following his service in the United States
			 Congress;
		Whereas James Abdnor will be remembered for his humble
			 service to his constituents, dedication to the youth of South Dakota, and
			 defining influence on South Dakota politics; and
		Whereas the hallmarks of James Abdnor’s public service
			 were his integrity, kindness, respect for the common man, and love for South
			 Dakota: Now, therefore, be it
		
	
		That—
			(1)the Senate
			 expresses profound sorrow and deep regret regarding the death of the Honorable
			 James Abdnor, former member of the United States Senate and House of
			 Representatives for the State of South Dakota, on May 16, 2012;
			(2)the Senate
			 respectfully requests that the Secretary of the Senate communicate this
			 resolution to the House of Representatives and transmit an enrolled copy of
			 this resolution to the family of the deceased; and
			(3)when the Senate
			 adjourns today, the Senate stand adjourned as a further mark of respect to the
			 memory of the Honorable James Abdnor.
			
